[Cite as State v. Anderson, 2015-Ohio-4519.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                      Court of Appeals No. WD-14-080

        Appellee                                   Trial Court No. 2014-CR-0051

v.

Curtis Anderson, Jr.                               DECISION AND JUDGMENT

        Appellant                                  Decided: October 30, 2015

                                               *****

        Paul A. Dobson, Wood County Prosecuting Attorney,
        Gwen K. Howe-Gebers and David T. Harold, Assistant
        Prosecuting Attorneys, for appellee.

        Eric Allen Marks, for appellant.

                                               *****

        SINGER, J.

        {¶ 1} Appellant, Curtis L. Anderson, Jr., appeals from the November 7, 2014

judgment of the Wood County Court of Common Pleas convicting him of theft and

sentencing him to imprisonment and ordering him to pay restitution. For the reasons

which follow, we reverse appellant’s sentence in part. On appeal, appellant asserts the

following assignments of error:
              THE TRIAL COURT ERRED IN ORDERING APPELLANT TO

       PAY RESTITUTION FOR MATTERS ALLEGED LOSSES [SIC] THAT

       WERE NOT DIRECTLY AND PROXIMATELY CAUSED BY THE

       THEFT OFFENSE HE PLED GUILTY TO

              THE TRIAL COURT ERRED IN ORDERING APPELLANT TO

       PAY $81,083.00 IN RESTITUTION TO THIRD PARTY FINANCIAL

       INSTITUTIONS

       {¶ 2} Appellant was named along with other individuals or corporations who were

indicted for allegedly participating in a criminal enterprise. Appellant allegedly

participated in two specific incidents by shoplifting goods from retailers. The victims

were named in the indictment as specific and unknown merchants.

       {¶ 3} Appellant entered a guilty plea to an amended indictment charging one count

of theft, a violation of R.C. 2913.02(A)(1). On November 7, 2014, the trial court

convicted appellant of the offense and sentenced him to 11 months of imprisonment. The

court also ordered appellant to pay $83,083 in restitution, jointly and severally with other

defendants, in the amount of $81,083 to the Wood County Clerk of Court who shall

disburse said funds as follows: 5/3 Bank—$44,516; Citi—$3,228.19; PNC—$7,737.58;

Woodforest Bank—$8,853.28; First Federal Bank—$3,145.75; Discover—$5,130.14;

and Key Bank—$8,472.08. Appellant did not object to the order of restitution.

       {¶ 4} We address appellant’s second assignment of error first. Appellant argues

that the trial court erred as a matter of law by ordering appellant to pay restitution to




2.
third-party financial institutions. We agree. In a companion case, State v. Harris, Jr., 6th

Dist. Wood No. WD-14-069, 2015-Ohio-4412 we found that R.C. 2929.18(A)(1) does

not authorize the trial court to order restitution to be paid to third-party financial

institutions who reimbursed the victim of a crime unless an agreement to do so has been

reached during the plea negotiations. In this case, there was no agreement for the

defendant to reimburse the financial institutions. Therefore, we find appellant’s second

assignment of error well-taken.

       {¶ 5} Having found appellant’s second assignment of error well-taken, appellant’s

first assignment of error is rendered moot.

       {¶ 6} Having found that the trial court did commit error prejudicial to appellant,

the judgment of the Wood County Court of Common Pleas is reversed, in part. That

portion of the sentencing judgment which imposed restitution to be paid to the insurers is

void. Appellee is ordered to pay the court costs of this appeal pursuant to App.R. 24.


                                                                   Judgment reversed, in part.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




3.
                                                              State v. Anderson
                                                              C.A. No. WD-14-080




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Arlene Singer, J.
                                              _______________________________
Thomas J. Osowik, J.                                      JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




4.